Case 1:19-cr-00716-DLC Document 26 Filed 11/12/19 Page 1 of 2

Three Bryant Park
1095 Avenue of the Americas
D e ch eC rt New York, NY 10036-6797
LLP +1 212 698 3500 Main

+1 212 698 3599 Fax
www.dechert.com

 

JONATHAN R. STREETER

jonathan.streeter@dechert.com
+1 212 698 3826 Direct
+1 212 314 0049 Fax

November 12, 2019

VIA ECF

Hon. Denise Cote

United States District Court
Southern District of New York
500 Pearl Street, Room 1910
New York, NY 10007

Re: United States v. Nikas, et al., 19-cr-716
Dear Judge Cote:

On behalf of Defendant Telemaque Lavidas, we have filed today via ECF a redacted
Letter Regarding a Renewed Bail Application (the “Letter”) and accompanying exhibits.
(Dkt. No. 25). We write to seek the Court’s permission to file an unredacted copy of the
Letter under seal, to file certain accompanying exhibits (Exs. 1, 7, 8, 20, 21 and 22) to the
Letter under seal, and to redact certain portions of the publicly filed Letter and exhibits,
in accordance with the Protective Order signed by Your Honor on October 24, 2019 (Dkt.
No. 15) and the rules of this Court.

Certain redacted portions of the Letter contain information that the government has
designated as “Sensitive Disclosure Materials,” that, pursuant to the Protective Order,
must be filed under seal. In addition, other portions of the Letter and the exhibits that we
propose to redact or file under seal contain information that is subject to non-disclosure
agreements, is sensitive personal information (such as tax returns or information about
family assets), or contains non-public business information.

Accompanying this letter is a proposed order granting Mr. Lavidas’s request to file these
documents under seal and to redact certain portions of the Letter and exhibits to be filed
publicly on November 12, 2019.

Separately we are providing Your Honor’s chambers and the government un-redacted
copies of the letter and exhibits and copies of the sealed exhibits.
Case 1:19-cr-00716-DLC Document 26 Filed 11/12/19 Page 2 of 2

Dechert November 12, 2019

Page 2
LLP abe

Respectfully submitted,

Hae NlyaossS

LY Jonathan R. Streeter

JRS

cc: AUSAs Richard Cooper and Daniel Tracer
